Citation Nr: 0840386	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for 
allergies/sinusitis.

3.  Entitlement to service connection for bilateral heel 
spurs.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran had active service from February 1946 to December 
1947 and from October 1948 to April 1967. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2005 rating action by the RO 
that in pertinent part denied service connection for 
hypertension, diabetes mellitus, sinusitis/allergies, a 
prostate disorder, and bilateral heel spurs. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
sinusitis/allergies and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral heel spurs were not manifested during active 
service or for several years thereafter and the veteran's 
currently diagnosed heel spurs are unrelated to such service 
or to any incident thereto.  

2.  A prostate disorder was not manifested during active 
service or for several years thereafter and the veteran's 
current prostate disorder is unrelated to such service or to 
any incident thereto.    

3.  Diabetes mellitus was not manifested during active 
service or for many years thereafter and the veteran's 
diabetes mellitus is unrelated to such service or to any 
incident thereto.  


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

2. Bilateral heel spurs were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

3.  Diabetes mellitus was not incurred in service, and 
diabetes mellitus as a chronic disease may not be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1110, 1112, 
1131, 1137and 5107(b) (West 2002& Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


                     The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.



                                                  Duty to 
Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post- adjudication VCAA notice in letters, 
dated in November 2004, June 2005, and March 2006.  The 
notices included the type of evidence needed to substantiate 
the claims for service connection and the veteran was 
notified that VA would obtain service medical records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency such as private medical records, or with his 
authorization VA would obtain any such records on his behalf. 
	
Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and Dingess v. Nicholson, supra 
(notice of the elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim for 
service connection for PTSD was readjudicated as evidenced by 
the supplemental statements of the case, dated in May 2005, 
and May 2008. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

The Board also notes that the veteran was not sent a VCAA 
notice that complied with the requirements of Dingess v. 
Nicholson, supra prior to initial adjudication of the current 
claims.  However, in this case the failure to provide such 
timely notice is moot since the adjudicated claims are denied 
below and therefore no effective date or disability rating 
will be assigned in regard to the current claims for service 
connection for prostate disability, bilateral heel spurs, and 
diabetes.
                      
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained all known VA and 
private clinical records and provided the necessary clinical 
evidence in this case. He has not been afforded a VA 
examination regarding his claims for service connection for 
prostate disability, bilateral heel spurs, and diabetes but 
since there is no competent evidence of record that would 
suggest that any of these disabilities were incurred during 
service or due to service, examination is not required to 
comply with the duty to assist under 38 U.S.C.A. § 5103A.

As the veteran has not otherwise identified any additional 
evidence pertinent to these claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to these claims is required to comply with the duty 
to assist.



Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more and diabetes mellitus becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For direct service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See 38 U.S.C.A. §§ 1110, 1131; Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd per curiam 78 F.3d 604 (Fed.Cir.1996) 
(table).

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of diabetes 
mellitus or a prostate disorder. In July 1962 the veteran was 
seen for a traumatic injury to the third toe of the right 
foot and he was seen in May 1966 with complaints of right 
foot pain but, the record reveals no findings of heel spurs 
on either foot. (Service connection is currently in effect 
for residuals of a fracture of the third toe of the right 
foot)  On the veteran's January 1967 examination prior to 
final separation from service, the feet, genitourinary 
system, and endocrine system were evaluated as normal.  
Urinalysis was negative for sugar.  

Following separation from active service, private clinical 
records reveal foot complaints in May 2000.  Specifically, 
the veteran was treated for pain and bone spurs on the feet.  
He was found to have stable benign prostatic hypertrophy in 
2000.  In February 2002 a diagnosis of new non insulin 
dependent diabetes mellitus was rendered.  

                                                Legal 
Analysis 

In regard to the veteran's claim for service connection for 
bilateral heel spurs. The Board notes that the service 
medical records reflect treatment on two occasions for 
problems with the right foot.  However, these in-service 
complaints do not appear to be related to right heel spurs.  
Moreover, the service records contain no complaints or 
findings of any pathology whatsoever involving the left foot.  
Separation examination revealed no abnormalities of either 
foot, and the first clinical evidence of bone spurs is shown 
beginning in 2000, more than 30 years after discharge from 
active service.  Furthermore, the record is devoid of any 
medical evidence relating the post-service findings of bone 
spurs to the veteran's military service.  Without evidence 
establishing the inservice existence of one spurs on the feet 
during service or demonstrating a relationship between the 
veteran's currently diagnosed bone spurs and his military 
service, service connection for this disability must be 
denied.  Caluza v. Brown, supra.

Similarly, the record contains no clinical evidence that 
demonstrates the in-service existence of any disability 
involving the veteran's prostate and no such disability was 
demonstrated until 2000, about 33 years post-service.  In 
addition, the record is devoid of any medical evidence that 
would tend to associate the veteran's currently diagnosed 
benign prostatic hypertrophy with service.  Again, without 
evidence establishing the inservice existence of prostate 
disability inservice or evidence demonstrating a relationship 
between the veteran's currently diagnosed prostate disability 
and his military service, service connection for this 
disability must be also denied.  Caluza v. Brown, supra.

Regarding the veteran's claim for service connection for 
diabetes mellitus, the Board notes initially that the record 
contains no evidence that the veteran ever served in Vietnam 
or was otherwise exposed to Agent Orange during service and 
the veteran has not contended any such exposure, precluding a 
grant under the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e). Otherwise, a review 
of the record discloses absolutely no medical evidence that 
would indicate the existence of this diabetes mellitus while 
the veteran was on active duty and no findings indicative of 
this disease were shown during the first post-service year 
such as to enable a presumptive grant based on chronic 
disease under 38 C.F.R. § 3.309(a).  Moreover, the record 
clearly shows that the veteran's currently diagnosed diabetes 
was first discovered in 2002, about 35 years following active 
service.  The evidence also indicates that this disorder was 
of recent onset at the time of its initial diagnosis. In 
addition, the record is devoid of any competent evidence that 
would tend to show that the veteran's diabetes mellitus is 
related to service in any way.  

For the foregoing reasons, service connection for bilateral 
heel spurs, a prostate disorder, and diabetes mellitus is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral heel spurs is 
denied.   

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for a prostate disorder is 
denied.


REMAND

In a January 2005 statement the veteran reported that he had 
received treatment for hypertension and allegies/sinusitis at 
a Military hospital after his service discharge in 1967.  
Records reflecting this treatment are not currently in the 
file and there is no indication that the RO ever attempted to 
obtain the records. The RO should make an effort to obtain 
these records. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(indicating that federal records are considered part of the 
record on appeal since they are within VA's constructive 
possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain copies of all clinical records 
documenting the veteran's reported 
treatment for hypertension and 
allergies/sinusitis at the Bliss Army 
Hospital at Fort Huachuca, Arizona from 
1967 to the present.  All records 
obtained should be associated with the 
claims folder.   Any negative search 
should be noted in the claims folder and 
communicated to the veteran.

2.  If clinical records are received from 
the Bliss Army hospital showing treatment 
for high blood pressure in the years 
immediately following the veteran's 
discharge from service, the record should 
be submitted to the VA examiner who 
conducted the November 2005 
cardiovascular examination, or, if he is 
unavailable, to another comparably 
qualified examiner.  After a review of 
the complete record, the examiner should 
either confirm or alter the opinion 
expressed in November 2005 regarding the 
etiology of the veteran's currently 
diagnosed hypertension. All opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.

3.  If clinical records are received from 
the Bliss Army hospital showing treatment 
for sinusitis/allergies during the years 
immediately following the veteran's 
discharge from service, then schedule an 
appropriate VA examination to determine 
the etiology of these complaints.  The 
claims folder must be made available to 
the examiner. After a physical evaluation 
and review of the claims folder, the 
examiner should express a medical opinion 
as to whether it is at least as likely as 
not that any allergies or sinus disorder 
diagnosed on the examination was related 
to service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

4.  Upon completion of the above, 
readjudicate the veteran's claims for 
service connection for hypertension and 
allergies/sinusitis.  If these benefits 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


